DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of applications 17/236,567 (filed 21 April
2021 ), 17/188,359 (filed 1 March 2021 ), 16/288,073 (filed 27 February 2019). Acknowledgement is made of the Applicant's claim of domestic priority to provisional US
applications 62/635,918 (filed 27 February 2018), 62/121,472 (filed 26 February 2015), 62/121,329 (filed 26 February 2015), and 62/042,979 (filed 28 August 2014). There does not appear to be support in the priority documents for a "sterile barrier" or "transforming the pre-mixed liquid into the injectable ice slurry at the point of care without breaking the sterile barrier of the container" however there is support for a "burst pouch" in 62/121,329 (filed 26 February 2015). A burst pouch is a sealed bag with multiple compartments wherein the compartments can be mixed upon bursting the barrier but the overall bag seal is not broken, therefore Applicant has implicit support for a sterile barrier. The effective filing date of the instant claims is 26 February 2015.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Czaplyski on 15 August 2022.

The application has been amended as follows: 
40. (Currently amended) The method of claim 37, wherein the injectable ice slurry comprises between about 0.1 % and 1 %, between about 1 % and 10%, between about 10% and about 20%, between about 20% and about 30%, between about 30% and about 40%, between about 40% and about 50%, between about 50% and about 60%, between about 60% and about 70%, or

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments, filed 16 May 2022, are persuasive in overcoming the pending rejections. The Applicant argues that the prior art does not teach a method of transporting and transforming a sterile ice slurry without breaking the sterile barrier. The closest prior art, Wu et al (US 2016/0175141), teaches transforming the pre-mix into a sterile ice slurry at point-of-care but requires a mixing device be inserted into the storage container prior to transforming the slurry. Although the resulting composition is taught as being completely sterile, the barrier to the package must be removed or punctured in order to insert the mixing device. Thus, the prior art does not teach or suggest forming the slurry “without breaking the sterile barrier of the container.” A search of the prior art does not reveal any teaching or suggestion for preparing the sterile ice slurry at the point of care without breaking the sterile barrier. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613